DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on January 04, 2022, which has been entered in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 24-33 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (US 2013/0212286, cited by the applicant) in view of Boudville (US 2013/0086465, cited by the applicant).
Re claims 21, 40:	Krishnakumar teaches a computer-implemented method comprising capturing, using a camera (203) of a first computing device (202)/mobile 
However, Krishnakumar fairly suggest that the image of the barcode presented within a webpage displayed by a web browser of the second computing device.
Boudville teaches a method for transferring data between the devices comprising a computer (100) displaying a barcode (102) wherein the barcode is in the browser (101) (see fig. 1; paragraphs 0027-0030, 0031, 0034, 0057-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Boudville to the teachings of Krishnakumar in order to display the information and barcode on the webpage using the web-browser. In fact, such modification (i.e., displaying webpage using the web-browser) is well known in the art.
Re claim 24:	Wherein the first computing device displays the information in a different configuration as the information is presented within the webpage displayed by the second computing device (i.e., the configurations of webpages between the mobile device and PC are different).

Re claim 26:	Wherein the first device comprises a different type of device (i.e., mobile device) than the second computing device (i.e., the PC).  
Re claim 27:	Wherein a size of the display of the first computing device (i.e., mobile device) is smaller than the size of the display of the second computing device (i.e., the PC).  
Re claim 28:	Wherein the application is executed by the first computing device for assisting transfer of the communication sessions (paragraph 0041).
Re claim 29:	Wherein the application is not a web browser such as a Vcard application(paragraph 0037).  
Re claim 30:	Wherein the application is a web browser containing a URL (paragraph 0037).  
Re claim 31:	Wherein the information displayed by the first computing device matches information presented within the webpage displayed by the second computing device (i.e., information is cloned) (paragraph 0026).  
Re claim 32:	Wherein the information presented within the webpage displayed by the second computing device includes information that changes after user interaction with the webpage without navigating to a uniform resource locator (URL) associated with a different webpage (i.e., the session is continued after the session is transferred, paragraph 0032).  

Re claim 41:	Wherein the computing device (i.e., mobile device) comprises a different type of device than the different computing device (i.e., the computer).  
Re claim 42:	Wherein the information displayed by the application of the computing device matches information presented within the webpage displayed by the web browser of the different computing device (i.e., the information encoded within the QR code is then displayed on the display of the mobile device, or “cloned” paragraph 0026).

Allowable Subject Matter
Claims 34-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior are teaches a computer-implemented method comprising detecting user interaction with the webpage and updating the barcode presented within the webpage based on the user interaction with the webpage as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7, lines 10+, filed January 04, 2022, with respect to the rejection(s) of claim(s) 21 under 102 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnakumar as modified by Boudville as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887